                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOSE DANIEL CASTILLO-ANTONIO,
                                   7                                                        Case No. 18-cv-04600-EDL
                                                        Plaintiff,
                                   8
                                                 v.                                         CONDITIONALLY DISMISSING CASE
                                   9
                                         GOLDEN GATE PETROLEUM CO., et al.,                 Re: Dkt. No. 31
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties hereto, by their counsel, having advised the Court that they have agreed to a

                                  14   settlement of this cause,

                                  15                  IT IS HEREBY ORDERED that this case is dismissed without prejudice, with

                                  16   leave to reinstate on or before August 5, 2019 for the purpose of proceeding with the litigation in

                                  17   the event a settlement has not been completed prior to that date. In the event a request to reinstate

                                  18   the case is not filed and served on opposing counsel on or before the foregoing date, the dismissal

                                  19   will be with prejudice.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 7, 2019

                                  22                                                    ______________________________________
                                                                                        ELIZABETH D. LAPORTE
                                  23                                                    United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
